Title: To Thomas Jefferson from William Dunbar, 14 July 1800
From: Dunbar, William
To: Jefferson, Thomas



Sir
Natchez 14th. July 1800

Having been requested by a friend in London, to send him a Copy of such notes or remarks as I had made while upon the line of Demarcation, I have now complied with that request; while I was occupied in the preparation, I reflected, whether there could be any thing contained in those Notes worthy of being presented to you; and I had determined that there was not, being perfectly sensible how unimportant they are; knowing however that Men of learning and genius are indulgent to those of inferior talents, I have suffered my notes and observations to appear before you, with the expectation, that probably they may furnish you with the means or motives of asking some questions which it may be in my power to solve. Something more remains, which I have not been able to compleat by this opportunity, & will go to resolve your inquiries respecting the missisippi, and which at a future period I will have the honor of transmitting to you.
I have the honor to be with high respect Sir your most humble & Obedt. Servant

William Dunbar



N.B. After perusing the Notes, permit me to ask the favor of your directing the packet to be forwarded to its address at London.

